          Case 1:21-cr-00092-AJN Document 90 Filed 07/30/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                 7/30/2021

 United States of America,


                   –v–                                                              21-cr-92 (AJN)

                                                                                        ORDER
 Yury Mosha, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

        On March 12, 2021, the Court set a trial date in this matter for June 13, 2022. Dkt. No.

39. If the District is still using a centralized calendaring process for trial scheduling at that time,

the Court will request this trial date and will inform the parties once the trial date is confirmed.

Otherwise, trial will proceed on June 13, 2022.

        In light of this trial date, it is hereby ORDERED that the parties shall appear for a final

pretrial conference on June 6, 2022 at 2:00 p.m., in Courtroom 906 of the Thurgood Marshall

United States Courthouse, 40 Centre Street, New York, New York.

        IT IS FURTHER ORDERED that on or before May 23, 2023, the parties shall submit:

(1) an agreed upon 1-2 paragraph description of the case to be read to potential jurors during voir

dire; (2) any voir dire requests; and (3) any requests to charge. With respect to requests to

charge, the parties shall indicate whether the request is made jointly and, if not, whether a party

objects to a particular request. Any party objecting to a request shall indicate the legal basis for

their objection.

        IT IS FURTHER ORDERED that any 404(b) motions and motions in limine shall be

filed by May 4, 2022. Opposition papers, if any, shall be filed by May 18, 2022 and replies, if
          Case 1:21-cr-00092-AJN Document 90 Filed 07/30/21 Page 2 of 2


any, shall be filed by May 25, 2022.

       IT IS FINALLY ORDERED that the parties shall promptly inform the Court if they

determine that the case can be resolved by pretrial disposition so that the Court can make the

required arrangements.


       SO ORDERED.


Dated: July 30, 2021                                __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge




                                                2
